Case 1:18-cv-02185-LJL Document 273-29 Filed 04/06/20 Page 1 of 5




                     Exhibit AAA
4/3/2020              Case 1:18-cv-02185-LJL     Document
                                        FBI Eyes China in Posting273-29    Filed on
                                                                 Hacked Documents 04/06/20       Page 2 of 5
                                                                                    Chinese Dissident

                                             SUBSCRIBE TO OUR MORNING BEACON NEWSLETTER

                                                                         STORE




   NATIONAL SECURITY

   FBI Eyes China in Posting Hacked Documents on Chinese Dissident
   DC law rm drops Guo Wengui asylum bid after sophisticated cyber attack

   Bill Gertz - SEPTEMBER 29, 2017 5:00 AM

   Hackers linked to China electronically stole documents from a Washington law rm,
   Interpol and a Hong Kong bank that were then published online in a bid to discredit a
   dissident wanted by Beijing.

   FBI agents are conducting an investigation into the cyber attack earlier this month that
   penetrated information systems at the law rm Clark Hill, according to people familiar with
   the investigation.

   Private cyber investigators later traced the cyber attack to China and South Korea.

   The hacking and release of sensitive documents on Twitter mirrors the Russian intelligence
   operation to sway the outcome of the 2016 presidential election in what U.S. intelligence
   have dubbed a cyber-enabled in uence operation.

   Until recently Clark Hill represented the dissident, Guo Wengui, who is a major target of the
   Beijing government after he began publicly speaking out about high-level corruption
   among Chinese leaders earlier this year.

   Guo also said recently he and his associates in New York have been under relentless cyber
   attack from China as well. In one recent incident, hackers caused a large-scale disruption of
   handheld devices and computers used by Guo and others that was later identi ed by cyber
   security experts as an unusual cell-phone-origin distributed denial of service attack.

   Guo believes both operations are part of a systematic Chinese government information
   operation underway for several months that has increased in severity following his Sept. 6
   application for political asylum in the United States.

   "I hope all these attacks and illegal activities serve as a wake up call for the U.S. government
   so it nds out who is the real Black Hand behind these incidents," Guo told the Washington
   Free Beacon. He hopes the U.S. government will "pay high attention to the threats from the
   Chinese kleptocracy"—a reference to corruption among Chinese rulers.

   "Please remember the severe consequences of ignoring the rst World Trade Center
   bombing in 1993," he said.

   Guo is a billionaire real estate developer living in New York who since the beginning of this
   year has been exposing secrets on high-level corruption in the Chinese Communist Party.

https://freebeacon.com/national-security/fbi-eyes-china-posting-hacked-documents-chinese-dissident/            1/4
4/3/2020              Case 1:18-cv-02185-LJL     Document
                                        FBI Eyes China in Posting273-29    Filed on
                                                                 Hacked Documents 04/06/20       Page 3 of 5
                                                                                    Chinese Dissident

   He has become a popular gure on Chinese and U.S. social media with millions of followers
   and supporters.

   Among Guo's more explosive disclosures were details on millions of dollars in secret U.S.
   investments by Wang Qishan, one of the seven members of the Party's Standing
   Committee of the Politburo, the collective dictatorship that runs China.

   Wang is the key gure leading Chinese President Xi Jinping's nationwide anti-corruption
   campaign. The anti-corruption drive has ensnared several top leaders and is viewed by
   some analysts as a drive by Xi to eliminate political rivals.

   Guo also has revealed data on China's large-scale intelligence operations in the United
   States that have been conducted by more than 25,000 Chinese agents. The information was
   based on Guo's ties to former Ministry of State Security Vice Minister Ma Jian, who was
   caught up in Xi's anti-corruption campaign and imprisoned.

   As with Russian cyber-enabled in uence operation targeting the election, the Chinese
   cyber attacks on the law rm were followed by the publication on Twitter beginning Sept.
   23 of sensitive information likely stolen during the hack of the law rm and in particular,
   Guo's lawyer Thomas Ragland.

   The attack disrupted Clark Hill's information systems for several days and appeared to have
   been carried out by sophisticated hackers who targeted Guo's personal information and the
   lawyer representing him.

   The FBI was called in and has launched an investigation. The information published was
   done so illegally because it is protected under attorney client privilege.

   Ragland declined to comment and Clark Hill spokesman James A. Durham also had no
   comment.

   China's motive in the in uence operation appears to be directed at forcing the U.S.
   government to deny Guo political asylum and return him to China.

   Portions of Guo's asylum application form and other hacked documents that appear to
   originate from sources outside the law rm were published this month by a persona on
   Twitter identi ed only as "Spectre" (@twiSpectre.) They include a bank transfer note from
   Hong Kong and documents from Interpol, the international police group currently headed
   by a Chinese security of cial that has issued an international notice targeting Guo.

   Specter listed his location as Massachusetts and his feed indicates he joined Twitter in
   September, a sign the account may be part of the Chinese information operation.

   China also appears to have targeted FBI agents who worked with Guo. Specter asserted in a
   posted statement allegedly from an FBI whistleblower that two FBI agents working with
   Guo, who uses the English name Mile Kwok, had improperly assisted Guo in obtaining a
   travel visa.

   Spectre tweeted that the two agents "fell victim inadvertently by contacting Miles Kwok."
https://freebeacon.com/national-security/fbi-eyes-china-posting-hacked-documents-chinese-dissident/            2/4
4/3/2020              Case 1:18-cv-02185-LJL     Document
                                        FBI Eyes China in Posting273-29    Filed on
                                                                 Hacked Documents 04/06/20       Page 4 of 5
                                                                                    Chinese Dissident

   In another posting, the hacker goaded Guo about the leaked documents stating, "is your
   heart tough enough seeing this?"

   "Miles, you burnt the bridge and made a plan B," the hacker stated, calling the funding of a
   second law rm " re ghting your pile of slurry in asylum ling."

   All of Specter's 40 tweets, the most recent dated Sept. 27, target Guo and his associates and
   allege he mislead authorities on his asylum application. The disclosures began Sept. 20.

   An FBI spokeswoman declined to comment on the allegations against two agents, or the
   FBI probe into the Clark Hill hacking.

   Among the disclosures on Twitter were answers to questions by Guo revealing that he fears
   political persecution from China because he has disclosed to U.S. authorities the identities
   of Chinese intelligence of cers operating in the United States.

   Another document posted by Spectre revealed that a cash transfer of $1 million was sent
   from HSBC bank in Hong Kong from Guo's company, ACA Capital Group Ltd., to the law
     rm Williams and Connolly LLP that is now handling the asylum case.

   A spokeswoman for Williams and Connolly declined comment.

   Guo revealed in the asylum request that Chinese of cials contacted him 30 times between
   January and May and urged him to cooperate with them in exchange for help in solving his
   "political problems."

   Chinese of cials want Guo to stop exposing corruption among Chinese of cials, and have
   urged him not to cooperate with the U.S. government. The of cials also warned him not to
   oppose the Chinese Communist Party, or call for democratic reforms in China. In exchange,
   Beijing offered to release his family members and employees from prison and unfreeze
   assets in China worth about $70 billion.

   "I refused to do what they asked and am therefore a prime target of certain very powerful
     gures in the Chinese government," Guo said.

   Since January 2015, Guo said he has received threatening calls and text messages saying he
   will be killed or his car bombed.

   Earlier, Guo disclosed that he believes the suspicious loss of steering on his 152-foot yacht on
   the Hudson River last summer was part of a Chinese electronic attack. The temporary
   steering loss nearly caused a ship collision.

   The asylum document revealed that Guo supported the pro-democracy protesters in
   Beijing's Tiananmen Square in 1989 by selling his motorbike and giving the money to the
   protesters, who were brutally suppressed by Chinese troops.

   As a result, Chinese police came to his house and arrested him and his brother who was
   shot by police during the arrest and died later.


https://freebeacon.com/national-security/fbi-eyes-china-posting-hacked-documents-chinese-dissident/            3/4
4/3/2020              Case 1:18-cv-02185-LJL     Document
                                        FBI Eyes China in Posting273-29    Filed on
                                                                 Hacked Documents 04/06/20       Page 5 of 5
                                                                                    Chinese Dissident

   Guo was initially charged with counter revolutionary activity that was later changed to
    nancial fraud resulting in his imprisonment for 22 months.

   He was again arrested by the Chinese in September 2004 at Beijing Airport and tortured by
   police for 10 days. Guo was interrogated and ordered to "stop exposing the corruption of
   Chinese government of cials."

   "I did not agree," he said, adding that he also denied spying for the U.S. government.

   Guo stated in the application that if he is forced to return to China he fears he will be
   arrested, imprisoned, tortured, and killed.

   Guo said after he exposed the corruption of Beijing Deputy Mayor Liu Zhihua in 2003, the
   Chinese security ministry sought to recruit him as an agent and part of Beijing's effort to
   control entrepreneurs. "But I always refused to be a spy," he said.

   According to the document, Guo in 2006 developed ties to Ma Jian, the MSS of cial who he
   said was in charge of anti-corruption efforts of Chinese of cials and intelligence operations.

   "Such blatant intimidation against a U.S. lawyer and law rm amounts to a direct assault on
   American rule of law and democratic values, a gross violation of international law, and, in
   effect, a breach of China’s promise to both President Obama and President Trump to stop
   cyber attacks against the United States," said Yang Jianli, a human rights activist with the
   group Initiatives for China.

   Yang said he hopes the White House will issue a strong protest to China attempt to
   undermine the U.S. justice system.

   Yang believes China is pressuring the Trump administration to repatriate Guo and is urging
   the U.S. government to protect Guo and assist him in helping advanced democratic reforms
   in China.




https://freebeacon.com/national-security/fbi-eyes-china-posting-hacked-documents-chinese-dissident/            4/4
